DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group A (Claims 1-9) in the reply filed on 05/18/2021 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2021.

Claim Interpretation
Claims 2-4 are directed towards materials worked upon by the instantly claimed apparatus.  The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115.
For purposes of expediting prosecution, the claims have been interpreted as if reciting “wherein the biological component is configured to selectively interact with Sclerotinia sclerotiorum…”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the interdigitated electrodes" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least two interdigitated electrodes” is one way to resolve the indefiniteness issues.
Claims 2 and 3 depend from claim 1.
Claim 4 recites the limitation "the apothecia" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “an apothecia” is one way to resolve the indefiniteness issues.
Claims 5 and 6 depend from claim 1.
Claim 7 recites the limitation "the biological component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one biological component” is one way to resolve the indefiniteness issues.

Claim 9 depends from claim 1.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendes et al. (Development of an Electrochemical Immunosensor for Phakopsora pachyrhizi Detection in the Early Diagnosis of Soybean Rust), in view of Zou et al. (A Polymer Microfluidic Chip With Interdigitated Electrodes Arrays for Simultaneous Dielectrophoretic Manipulation and Impedimetric Detection of Microparticles).
Regarding claim 1, Mendes discloses a biosensor for detecting the presence of and/or the amount of at least one fungal plant pathogen in a sample, comprising:
a plurality of electrodes configured for electrochemical impedance spectroscopy (EIS), including a gold working electrode (pg. 796/Apparatus, see: gold working electrode), wherein the gold working electrode is functionalized with a linker coupled to at least one biological component that recognizes the at least one fungal plant pathogen (Figure 1, see: antibody immobilization by covalent linkage to a gold surface modified with cysteamine); and
(pg. 796/Apparatus, see: impedance measurements were performed using a PGSTAT 30 model from AUTOLAB (Eco Chemie, Netherlands) interfaced with a personal computer).
Mendes does not explicitly disclose the electrochemical impedance spectroscopy (EIS) electrodes being configured as at least two interdigitated electrodes coupled to a support structure.
Zou teaches an analogous electrochemical impedance spectroscopy (EIS) device comprising microfabricated gold interdigitated electrode arrays disposed on a polymer substrate (Fig. 1; Fig. 2; pg. 529-530/A. Device Fabrication).  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to change the electrode shape in the device disclosed by Mendes, into an interdigitated configuration, as taught by Zou.  An ordinary skilled artisan would have been motivated to do the foregoing in order to provide the capability to generate higher electric filed strength and desirable field gradients with low voltage and heat generation (Zou: pg. 527-528/I. INTRODUCTION). 
Regarding claim 4, modified Mendes further discloses the at least one fungal plant pathogen is the apothecia of the at least one fungal plant pathogen or at least one airborne ascospore or conidiospore released from the apothecia (Mendes: pg. 795-796/Introduction, see: Phakopsora pachyrhizi).
 the linker is a SAM, a macromolecule, or a thin layer of polymer (Mendes: Figure 1, pg. 797/Preparation of the self-assembled monolayer (SAM)).
Regarding claim 6, modified Mendes further discloses the linker is a SAM that comprises a thiol head group and optionally, a boron functional group (Mendes: Figure 1, pg. 797-798/Preparation of the immunosensor, see: Ai-thiolate).
Regarding claim 7, modified Mendes further discloses the biological component is an antibody or fragment thereof (Mendes: Figure 1, pg. 797/Antibody coupling).
Regarding claim 8, modified Mendes further discloses the fingers of a pair of interdigitated electrodes, together, have an about square shape (Zou: Fig. 1, Fig. 2, see: IDA electrodes have rectangular cross sections which is analogous to “an about square shape”).
Regarding claim 9, modified Mendes further discloses the biosensor is a non-faradaic biosensor (Mendes: pg. 797/Impedance Measurements).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendes et al. (Development of an Electrochemical Immunosensor for Phakopsora pachyrhizi Detection in the Early Diagnosis of Soybean Rust), in view of Zou et al. (A Polymer Microfluidic Chip With Interdigitated Electrodes Arrays for Simultaneous Dielectrophoretic Manipulation and Impedimetric Detection of Microparticles), as applied to claim 1 above, in further view of Wang et al. (Electrocatalytic oxidation of phytohormone salicylic acid at copper nanoparticles-modified gold electrode and its detection in oilseed rape infected with fungal pathogen Sclerotinia sclerotiorum).

Wang teaches an analogous electrochemical sensor comprising a plurality of electrodes, including a gold working electrode modified to selectively detect the presence of the analogous fungal plant pathogen Sclerotinia sclerotiorum (pg. 1278/2. Materials and methods).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate additional biosensors configured to detect Sclerotinia sclerotiorum into the device disclosed by modified Mendes, as taught by Wang, since it would have provided for the detection of a plurality of different fungal plant pathogens and eliminated the need for multiple separate biosensors for the monitoring of a plurality of crop types on a farm.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khater et al. (Biosensors for plant pathogen detection), discloses a plurality of biosensors for the detection of plant pathogens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/           Primary Examiner, Art Unit 1797